—Proceeding pursuant tó CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The misbehavior report and positive results of two urinalysis tests indicating the presence of cocaine, together with evidence that the medication petitioner was taking would not cause a false positive for narcotics, provide substantial evidence to support the determination finding petitioner guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance (see, Matter of Rivera v Goord, 258 AD2d 858; Matter of Rodriguez v Coombe, 249 AD2d 655). Turning to petitioner’s procedural arguments, we reject the contention that any alleged error or impropriety regarding the completion of the urinalysis procedure forms requires annulment of the determination. Likewise, petitioner’s assertion that he was denied the right to call witnesses is unpersuasive inasmuch as the record reveals that petitioner either failed to request any witnesses (see, Matter of Cowart v Selsky, 260 AD2d 883) or the testimony of the witness petitioner sought to recall would be redundant (see, Matter of Williams v Selsky, 257 AD2d 932). To the extent that petitioner’s remaining contentions have been preserved for our review, we find them to be without merit.
Mikoll, J. P., Crew III, Carpinello, Grafíeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.